This is an appeal from the interlocutory order of the Court of Equity for the County of Beaufort, refusing to dispauper the plaintiff, suing as the administrator of Bryan Cutler, deceased. An order had been made on the filing of the bill, permitting him to sue in forma pauperis, upon his affidavit that the estate of his intestate was insolvent, except as to its interest in the property sued for.   (140) Upon the coming in of the answer the motion was made, from the refusal to grant which, the appeal was taken. We think the motion was a proper one and ought to have been allowed.
The permission to sue in forma pauperis, was founded upon the provision in section 47, chapter 31, Revised Statutes, which is in the following words: "Every poor person or persons which have or hereafter shall have cause of action or actions against any other person or persons, either in law or equity, shall have at the discretion of any one of the Judges of the Supreme or Superior Courts, a writ or writs at law, or writ of subpoena in equity, according to the nature of their causes, paying no costs on the same, nor giving any security therefor," c. This enactment was taken from the statute, 11 H. VII., ch. 12, and mutatis mutandis, is substantially the same. The construction which has been put upon the English statute, may therefore very properly be applied to ours. The authorities referred to by the counsel, very clearly show that it is well settled in England, that no person can sue in *Page 130 forma pauperis, in a merely representative character. Paradise v. Shephard, 1 Dick., 136; 1 Daniel, Ch. Prac., 42. And a very good reason may be given for it, to-wit, that though the estate in right of which the executor or administrator wishes to sue may be insolvent, the creditors, legatees or next of kin, for whose benefit the suit is to be brought, may be amply able to give security and pay costs.
The order in this case having been improvidently granted, ought to have been rescinded upon the defendant's motion; and the refusal to do so was erroneous. The interlocutory order must be reversed, and the opinion will be certified as the law directs.
PER CURIAM.                                    Order reversed.
Cited: Allison v. R. R., 129 N.C. 344.
(141)